JUDGMENT Per Curiam Upon consideration of the record from the United States District Court for the District of Columbia and on the brief filed by appellant, see Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j), it is ' ORDERED AND ADJUDGED that the district court’s order of June 22, 2016, dismissing appellant’s complaint, be affirmed. In his complaint before the district court, appellant sought relief that is essentially equivalent to that obtained by a writ of habeas corpus. As such, the proper avenue for appellant to seek the requested relief is a'petition pursuant to 28 U.S.C. § 2255, filed in “the court which imposed the sentence.” See Day v. Trump, 860 F.3d 686, 691 (D.C. Cir. 2017). Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.